             Case 2:20-cv-01776-RSL Document 9 Filed 01/07/21 Page 1 of 1




1

2

3

4

5
                           UNITED STATES DISTRICT COURT
6                         WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
7
     ROBERT KESSLER,
8                                                    NO. 2:20-cv-01776-RSL
                                Plaintiff,
9    vs.                                             ORDER GRANTING DEFENDANT
                                                     EXTENSION OF TIME TO FILE
10   SPE PROPERTIES LLC,                             ANSWER

11                              Defendant.

12         THIS MATTER came before the Court on Stipulation of the parties requesting an

13   extension of time for Defendant SPE Properties LLC to answer plaintiff’s Complaint.

14         IT IS HEREBY ORDERED that Defendant SPE Properties LLC shall have until

15   February 4, 2021 to file its Answer to the Complaint.

16         Dated this 7th day of January, 2021.

17

18                                      THE HONORABLE ROBERT LASNIK

19

20

21

22

23

24
     STIPULATION FOR AND ORDER GRANTING DEF.
     EXTENSION OF TIME TO FILE ANSWER - 1 of 1                             LAW OFFICES
                                                               GORDON THOMAS HONEYWELL LLP
                                                                     520 Pike Street, Suite 2350
                                                                 SEATTLE, WASHINGTON 98101-4185
                                                             (206) 676-7500 - FACSIMILE (206) 676-7575
